                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA;                              CASE NO. C17-1138-JCC
10                             Plaintiff;                   ORDER
11                     v.

12   THE REAL PROPERTY COMMONLY
     KNOWN AS 101 WEST HERMOSA DRIVE,
13   SAN GABRIEL, CALIFORNIA 91775, LOS
     ANGELES COUNTY, PARCEL NO.
14   536021022, TITLED IN THE NAME OF DEK
15   GROUP, LLC;

16   ALL FUNDS CONTAINED IN WELLS
     FARGO BANK ACCOUNT NUMBER
17   XXXXXX4582, HELD IN THE NAME OF
     BRIAN K. BURNETT;
18

19   AND

20   ALL FUNDS CONTAINED IN BANK OF
     AMERICA ACCOUNT NUMBER
21   XXXXXXXX9392, HELD IN THE NAME OF
     DEK GROUP, LLC;
22

23
                               Defendants.
24

25
            This matter comes before the Court on the Government’s status report (Dkt. No. 19). The
26
     Court previously stayed all proceedings in this civil forfeiture case because the Government was

     ORDER
     C17-1178-JCC
     PAGE - 1
 1   prosecuting a related criminal case before the Court. See United States of America v. Alexandra

 2   Shelburne, et al., CR17-0203-JCC, Dkt. No. 1 (W.D. Wash. 2017). The Court concluded that the

 3   civil and criminal cases were sufficiently related and that civil discovery would adversely affect

 4   the Government’s ability to investigate and prosecute the criminal case. (Dkt. No. 15 at 3) (citing

 5   18 U.S.C. § 981(g)(1)). The Court granted a stay for six months and ordered the Government to

 6   file a status report regarding the criminal case. (Id.) On April 27, 2018, the Court extended the

 7   stay for an additional six months because the criminal case was ongoing. (Dkt. No. 18.)

 8          In its status report, the Government notes that while some of the Defendants have pled
 9   guilty and been sentenced, charges are still pending against some Defendants. (Dkt. No. 19 at 2.)
10   The Government is continuing to prosecute defendants who may claim ownership to the
11   properties at issue in this civil forfeiture action. (Id. at 4.) Therefore, the Government asks the
12   Court to continue the current stay for an additional six months. (Id.)
13          The Court concludes that it is appropriate to continue its stay of proceedings. The
14   Government continues to investigate and prosecute the related criminal case. The Government
15   seeks forfeiture of some of the same assets named in this civil forfeiture action. Shelburne, et al.,
16   CR17-0203-JCC, Dkt. No. 48 at 15–17; (Dkt. No. 1 at 55–59.) The Court finds that allowing
17   civil discovery in this case would adversely affect the government’s ongoing investigation and
18   prosecution in the criminal case. 18 U.S.C. § 981(g)(1).

19          All proceedings in this matter remain STAYED until the related criminal case, United

20   States v. Shelburne, et al., CR17-0203-JCC, is resolved, either through a verdict or guilty pleas.

21   The United States shall file a status report no later than six months from the date of this order.

22          DATED this 30th day of October 2018.




                                                            A
23

24

25
                                                            John C. Coughenour
26                                                          UNITED STATES DISTRICT JUDGE

     ORDER
     C17-1178-JCC
     PAGE - 2
